UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4203


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

OMAR LEE ROBINSON,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Thomas D. Schroeder, Chief District Judge. (1:17-cr-00364-TDS-2)


Submitted: October 29, 2018                                  Decided: November 5, 2018


Before WYNN and THACKER, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert L. Cooper, COOPER, DAVIS & COOPER, Fayetteville, North Carolina, for
Appellant. Matthew G.T. Martin, United States Attorney, K.P. Kennedy Gates, Special
Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Omar Lee Robinson pled guilty, pursuant to a plea agreement, to interference with

commerce by robbery, in violation of 18 U.S.C. § 1951(a) (2012). The district court

sentenced Robinson to 58 months’ imprisonment. Robinson appeals, arguing that the

sentence is procedurally and substantively unreasonable. We affirm.

      We     review   the   reasonableness       of   a   sentence   “under   a   deferential

abuse-of-discretion standard.” Gall v. United States, 552 U.S. 38, 41 (2007). This entails

review of the procedural and substantive reasonableness of the sentence. Id. at 51.

Procedural errors include improperly calculating the Sentencing Guidelines range, failing

to consider the 18 U.S.C. § 3553(a) (2012) factors, choosing a sentence based on clearly

erroneous facts, or failing to sufficiently explain the chosen sentence. United States v.

Zuk, 874 F.3d 398, 409 (4th Cir. 2017). Only if the sentence is free of “significant

procedural error” do we review the substantive reasonableness of the sentence, under a

“totality of the circumstances” standard. Gall, 552 U.S. at 51. Any sentence within or

below a properly calculated Guidelines range is presumptively substantively reasonable,

a presumption rebutted only “by showing that the sentence is unreasonable when

measured against the 18 U.S.C. § 3553(a) factors.” United States v. Vinson, 852 F.3d
333, 357-58 (4th Cir. 2017) (internal quotation marks omitted).

      Robinson argues that the sentence is procedurally unreasonable because the

district court did not offer sufficient explanation for the chosen sentence and that the

sentence is substantively unreasonable because a lesser sentence is sufficient to

accomplish the goals set forth in 18 U.S.C. § 3553(a). The district court accounted for

                                             2
several relevant sentencing factors, noting that the crime was serious, involved a

dangerous weapon, and could have resulted in bodily harm or death. The court stated

that the sentence imposed must reflect the seriousness of the offense, provide just

punishment, protect the public, and deter Robinson from future violent crimes,

particularly given Robinson’s use of a dangerous weapon during the instant offense and

in previous offenses. In addition to those factors, the district court considered Robinson’s

mental health issues, age, lack of education, and upbringing. We conclude that the

court’s sentencing explanation was adequate, and that Robinson fails to overcome the

presumption of reasonableness that is afforded his within-Guidelines-range sentence.

Vinson, 852 F.3d at 357-58.

       Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             3